DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment removing the terms “different sensor position grasping unit”,  “sensor information integration unit”, and “environmental information obtaining unit” have overcome the 112(b) rejections and are therefore withdrawn. The terms are no longer being interpreted under 112(f) since they have been removed from the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Barlow on 03/05/2021.
The application has been amended as follows:
 Please delete the limitation “based on input positional information that a user manually inputs or” from paragraph 2 of claim 1.
Please delete the limitation “based on input positional information that a user manually inputs or” from paragraph 3 of claim 5.
Please delete the limitation “based on input positional information that a user manually inputs or” from paragraph 6 of claim 6.
REASONS FOR ALLOWANCE
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose control of the discharge direction of a ventilation system based on a relative position of a separate sensor, wherein the position of the sensor is determined based on detection results of the separate sensor and a sensor attached to the ventilation device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLES R BRAWNER/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762